Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
PER CURIAM:
Victor A. Motley appeals the district court’s order dismissing this action under *192the Rooker-Feldman doctrine.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Motley v. Virginia State Bar, 403 F.Supp.2d 468 (E.D.Va.2005). We also deny Motley’s motion to recuse. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923).